07/01/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0636
                                   _________________



IN THE MATTER OF:

V.A.L. and J.D.L.,                                                 ORDER

             A Youth in Need of Care.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    July 1 2020